Citation Nr: 0528268	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-33 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served in 
the Reserve and was discharged in August 2002.  During 
his time in the reserve, he performed active duty from 
June to August 1999 and from May to July 2000.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.


FINDING OF FACT

There is no competent evidence on file of any current 
hearing loss disability in either ear.


CONCLUSION OF LAW

The claimed hearing loss disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 101 (2), (22) - (24), 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.6(c) - (d), 3.159, 
3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the appeal, the 
Board must ensure that the VA has met its statutory duty 
to assist the appellant in the development of his claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In so doing, the VA must notify a claimant as to the 
information and evidence necessary to substantiate a 
claim for VA benefits.  In particular, the RO must ensure 
that the claimant has been notified of the following:  
(1) the information and evidence not of record that is 
necessary to substantiate each of his specific claims; 
(2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the 
appellant is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that 
pertains to any of his claims, i.e., something to the 
effect that he should give the VA everything he has 
pertaining to his claims.

By virtue of information contained in letters, dated in 
September 2003 and May 2005, the RO informed the 
appellant and his representative of the information and 
evidence needed to substantiate and complete a claim for 
VA benefits.  

The RO stated that in order to establish service 
connection for a particular disability, the evidence had 
to show the following:  1) that the appellant had had an 
injury in military service or that he had a disease that 
began in or was made worse by military service; or that 
there was an event in service which caused injury or 
disease; 2) that the appellant had current physical or 
mental disability; and 3) that there was a relationship 
between the current disability and an injury, disease, or 
event in service.  

The RO stated that it needed evidence showing that the 
appellant's hearing loss disability had existed from his 
military service to the "present time".  The RO further 
stated that any or all of the following listed evidence 
would help it make its decision:

The dates of medical treatment during 
service, including the name and exact 
location of the dispensary, hospital, 
or other facility where the appellant 
received treatment for his condition, 
as well as his rank and organization 
at the time of the treatment.  
Statements from persons who knew the 
appellant in service and knew of any 
disability the appellant had while on 
active duty.

Records and statements from service 
medical personnel.

Employment physical examinations.

Medical evidence from hospitals, 
clinics, and private physicians of 
treatment since military service.

Pharmacy prescription records.

Insurance examination reports.

The RO noted that it would request relevant records held 
by Federal agencies, such as medical records from the 
military or VA hospitals or those held by the Social 
Security Administration.  The RO also noted that it would 
make reasonable efforts help the appellant try to get 
other relevant evidence, such as private medical records, 
employment records, or records from State or local 
government agencies.  

The RO told the appellant that he had to give it enough 
information about his records so that it could obtain 
them from the person or agency that had them.  He was 
notified that if he wished the RO to obtain medical 
records, he would have to authorize medical personnel to 
release such records by completing and returning VA Form 
21-4142.  The RO stated that it would notify the 
appellant if the holder of the records declined to 
provide them or asked for a fee to provide them.  The RO 
noted, however, that it was ultimately the appellant's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which wasn't in 
the possession of a Federal department or agency.  
The RO emphasized that if there was any other evidence or 
information that the appellant thought would support his 
claim, he should let the RO know.  The RO further 
emphasized that if he had any evidence in his possession 
that pertained to his claim, he should send it to the RO

The RO told the appellant where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  The RO also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

In addition to the letters, dated in September 2003 and 
May 2005, the appellant was issued a Statement of the 
Case (SOC) in August 2004.  That document further 
notified the appellant and his representative of the 
evidence necessary to substantiate his claim of 
entitlement to service connection for hearing loss 
disability.  Indeed, the SOC set forth the relevant text 
of 38 C.F.R. § 3.159 and identified the evidence that had 
been received by the RO.  

The following relevant evidence has been received in 
support of the appellant's appeal:  a partial set of the 
appellant's service medical records and the report of an 
audiologic examination, performed by the VA in February 
2004.  

The Board notes that the appellant has been informed of 
his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise 
that right (see VA Form 9, received in September 2004).  

After reviewing the record, the Board finds that the RO 
has met its duty to assist the appellant in the 
development of evidence to support the claim.  Although 
the veteran's service medical records are incomplete, 
numerous attempts to obtain those records from the 
National Personnel Records Center, the Records Management 
Center, the veteran's Reserve, and the veteran have met 
with negative results.  Indeed, in January 2004, the RO 
made a formal finding that the veteran's service medical 
records were unavailable.  Moreover, the Board notes that 
the veteran has not identified any outstanding evidence 
(that has not been sought by the VA), which could be used 
to support the issue of entitlement to service connection 
for hearing loss disability.  

Given the extensive efforts by the RO to development the 
record, there is no reasonable possibility that further 
development would lead to any additional relevant 
evidence with respect to the issue of entitlement to 
service connection for hearing loss disability.  As such, 
further action is unnecessary in order to meet the VA's 
statutory duty to assist the appellant in the development 
of his claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

In light of the foregoing, the Board concludes that 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
There is simply no evidence of prejudice due to a failure 
to assist the appellant; and therefore, the Board will 
proceed to the merits of the appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (discussing 
prejudicial error).  

II.  The Facts and Analysis

In general, applicable laws and regulations state that a 
veteran may be granted service connection for disability 
resulting from a disease or injury incurred in or 
aggravated by military service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

The term "active military, naval, or air service" 
includes-- (A) active duty; (B) any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty; and (C) any period of 
inactive duty training during which the individual 
concerned was disabled or died-- (i) from an injury 
incurred or aggravated in line of duty; or (ii) from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  
U.S.C.A. § 101(24).  

The term "active duty for training" (ACDUTRA) means full-
time duty in the Armed Forces performed by members of the 
Reserve Components or National Guard for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
The term "inactive duty for training" (INACDUTRA) means 
duty in the Reserves other than full-time duty, special 
additional duty, or training other than active duty 
training.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

The appellant asserts that he his hearing loss disability 
is the result of noise exposure during service in the 
Reserve.  Therefore, he must show that the claimed 
hearing loss disability is the result of an injury or 
disease incurred during his period of ACDUTRA, or an 
injury during INACDUTRA.  38 U.S.C.A. § 101(24); Paulson 
v. Brown, 7 Vet. App. 466, 469 (1995); Brooks v. Brown, 
5 Vet. App. 484 (1993).  

Under 38 C.F.R. § 3.385, impaired hearing will be 
considered a disability for purposes of laws administered 
by VA when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  The failure to meet these criteria at 
the time of a appellant's separation from active service 
is not necessarily a bar to service connection for 
hearing loss disability.  A claimant may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current 
disability is related to service.  Hensley v. Brown, 5 
Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) 
(2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

In this case, the reverse side of Standard Form 88, 
Medical Examination, shows that in November 1998, the 
appellant's left ear was cleared of wax.  On examination, 
he demonstrated the following puretone thresholds at the 
indicated frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
5
LEFT
5
0
5
0
10

Speech audiometry was not performed.

During audiologic testing by the VA in February 2004, the 
veteran demonstrated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
15
15
LEFT
15
10
5
15
10

Speech audiometry revealed speech recognition ability of 
96 percent, bilaterally.

Although the appellant contends that he has hearing loss 
disability as the result of noise exposure in service, 
the foregoing results of audiologic testing do not show 
current hearing loss disability in either ear under VA 
standards.  Absent current disability, the veteran cannot 
meet one of the criteria for service connection.  
Accordingly, service connection for hearing loss 
disability in either ear is denied.

In arriving at this decision, the Board notes that as a 
layman, the appellant is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence of 
service connection.  Absent such evidence, service 
connection is not warranted.


ORDER

Entitlement to service connection for hearing loss 
disability is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


